Name: Commission Regulation (EEC) No 3502/92 of 3 December 1992 amending Regulation (EEC) no 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 354/10 Official Journal of the European Communities 4. 12. 92 COMMISSION REGULATION (EEC) No 3502/92 of 3 December 1992 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Whereas the agricultural product nomenclature for export refunds should be simplified as regards oranges and grapes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 30 thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), provides for new subdivisions for apples and peaches (including nectarines) ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EEC) No 3290/92 0, esta ­ blishes the agricultural product nomenclature for export refunds on the basis of the combined nomenclature ; whereas the agricultural product nomenclature should be adapted to take account of the abovementioned sub ­ divisions : HAS ADOPTED THIS REGULATION : Article 1 In Section 11 of the Annex to Regulation (EEC) No 3846/87, the subdivisions relating to CN codes 0805 10 (oranges), 0806 (grapes), 0808 10 (apples), and 0809 30 (peaches) are hereby replaced by those set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 267, 14. 9. 1992, p. 1 . (4) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 327, 13. 11 . 1992, p. 34. 4. 12. 92 Official Journal of the European Communities No L 354/11 ANNEX CN code Descrption Product code 'ex 0805 Citrus fruit, fresh or dried : 0805 10  Oranges :   Sweet oranges, fresh :    from 1 to 30 April : 0805 10 11     sanguines and semi-sanguines :  'extra' class, class I and class II 0805 10 11 200 - other 0805 10 11 900     other : 0805 1015 _____ navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins :  'extra' class, class I and class II 0805 10 15 200 - other 0805 10 15 900 0805 10 19 other :  'extra' class, class I and class II 0805 10 19 200  other 0805 10 19 900    from 1 May to 1 5 May : 0805 10 21     sanguines and semi-sanguines :  'extra' class, class I and class II 0805 10 21 200 - other 0805 10 21 900     other : 0805 10 25      navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins :  'extra' class, class I and class II 0805 10 25 200  other 0805 10 25 900 080510 29 _____ other :  'extra' class, class I and class II 0805 10 29 200  other 0805 10 29 900    from 16 May to 15 October : 0805 10 31 sanguines and semi-sanguines :  'extra' class, class I and class II 0805 10 31 200  other 0805 10 31 900     other : 0805 10 35      navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins :  'extra' class, class I and class II 0805 10 35 200 - other 0805 10 35 900 0805 10 39 _____ other :  'extra' class, class I and class II 0805 10 39 200 - other 0805 10 39 900 from 16 October to 31 March : 0805 10 41     sanguines and semi-sanguines :  'extra' class, class I and class II 0805 10 41 200 - other 0805 10 41 900     other : 0805 10 45 _____ navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins :  'extra' class, class I and class II 0805 10 45 200 - other 0805 10 45 900 0805 10 49 other :  'extra' class, class I and class II 0805 10 49 200 - other 0805 10 49 900 No L 354/12 Official Journal of the European Communities 4. 12. 92 CN code Descrption Product code ex 0806 Grapes, fresh or dried : 0806 10 - Fresh :   Table grapes :    from 1 November to 14 July : 0806 10 11     of the emperor variety (Vitis vinifera cv.), from 1 December to 31 January :  'extra' class and class I 0806 10 11 200 - other 080610 11 900 0806 10 15 other :  'extra' class and class I 0806 10 15 200 - other 0806 10 15 900 0806 10 19    from 15 July to 31 October :  'extra' class and class I 0806 10 19 200 - other 0806 10 19 900 ex 0808 Apples, pears and quinces, fresh : 0808 10  Apples :   Other :    from 1 August to 31 December : 0808 10 31     of the golden delicious variety :  cider apples, other than those covered by 0808 10 10 0808 10 31 100  other :  'extra' class, class I and class II 0808 10 31 910  other 0808 10 31 990 0808 10 33     of the Granny Smith variety :  cider apples other than those covered by 0808 10 10 0808 10 33 100  other :  'extra' class, class I and class II 0808 10 33 910 - other 0808 10 33 990 0808 10 39     other :  cider apples, other than those covered by 0808 10 10 0808 10 39 100  other :  'extra' class, class I and class II 0808 10 39910 - other 0808 10 39 990    from 1 January to 31 March : 0808 10 51     of the golden delicious variety :  cider apples 0808 10 51 100  other :  'extra' class, class I and class II 0808 10 51 910  other 0808 10 51 990 0808 10 53     of the Granny Smith variety :  cider apples 0808 10 53 100  other :  'extra' class, class I and class II 0808 10 53 910  other 0808 10 53 990 0808 10 59 other :  cider apples 0808 10 59 100  other :  'extra' class, class I and class II 0808 10 59 910 - other 0808 10 59 990 4. 12. 92 Official Journal of the European Communities No L 354/ 13 CN code Descrption Product code    from 1 April to 31 July : 0808 10 81     of the golden delicious variety :  cider apples 0808 10 81 100  other :  'extra' class, class I and class II 0808 10 81 910 - other 0808 10 81 990 0808 1 0 83     of the Granny Smith variety :  cider apples 0808 10 83 100  other :  'extra' class, class I and class II 0808 10 83910 - other 0808 10 83 990 0808 10 89 other :  cider apples 0808 10 89 100  other :  'extra' class, class I and class II 0808 10 89 910  other 0808 10 89 990 ex 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 30  Peaches, including nectarines : 0809 30 10   Nectarines :  'extra' class, class I and class II 0809 30 10 100 - other 0809 30 10 900 0809 30 90 Other :  'extra' class, class I and class II 0809 30 90 100 - other 0809 30 90 900'